Citation Nr: 0908981	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for a 
left knee condition, PTSD, and bipolar disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The issue of Social Security Administration (SSA) disability 
benefits has not been addressed by the RO during the course 
of the Veteran's appeal.  The Veteran reported, in his July 
1996 authorization permitting the RO to obtain records as to 
private medical treatment, that he is in receipt of such 
benefits.  More recently, in a March 2006 letter addressed to 
the SSA, one of the Veteran's VA treatment providers opined 
as to the Veteran's current psychiatric condition and ability 
to work.  To date, evidence of SSA disability benefits or the 
records relied upon by SSA in its determination, have not 
been associated with the claims file.  Because VA is on 
notice that there are additional records that may be 
applicable to the Veteran's claims and because these records 
may be of use in deciding the claims, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the issue of the Veteran's claim of entitlement to 
service connection for bipolar disorder, the Board notes that 
the Veteran's claim of entitlement to service connection for 
a nervous condition was last denied in a November 1991 rating 
decision, on the basis that new and material evidence had not 
been submitted.  

At the time of the Veteran's September 1995 Notice of 
Disagreement as to an unrelated issue, he raised the claim of 
entitlement to service connection for bipolar disorder.  By a 
February 1996 letter, the RO informed the Veteran that in 
order to reopen his previously-denied claim of entitlement to 
service connection for a nervous condition, he must submit 
medical evidence showing the condition was incurred in 
service, or preexisted service and was aggravated beyond 
normal progression by service, and has continued to be 
disabling to the present, requiring treatment from time to 
time.

The Veteran's claim of entitlement to service connection for 
bipolar disorder, previously considered as a nervous 
condition, was denied by the January 2005 rating decision 
giving rise to the current appeal.  While the RO denied the 
claim on the merits, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

As this case involves new and material evidence, VA is 
required to look at the bases for the prior denial and notify 
the Veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim of entitlement to service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the letter sent to the Veteran by the RO in 
February 1996 is not sufficient.  Thus, the Veteran has not 
yet been notified as to the specific evidence necessary to 
reopen his claim for service connection for bipolar disorder, 
previously considered as a nervous condition.  On remand, the 
Veteran should be so notified. 

Further, as to the issue of the Veteran's claim of 
entitlement to service connection for PTSD, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The Veteran contends that he has PTSD 
related to alleged in-service stressors, warranting service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).

There are no service personnel records associated with the 
Veteran's claims file with the exception of his service 
separation form (DD214).  The Veteran's DD214 indicates that 
his primary military occupational specialty was clerk, and 
his secondary military occupational specialty was laundry.  
The Veteran's DD214 shows no awards or decorations for combat 
service.  

The Veteran's claim of entitlement to service connection for 
PTSD has been denied on the basis that his alleged stressors 
have not been verified.  In a statement dated in May 2004, in 
response to a PTSD questionnaire, the Veteran reported that 
he was assigned to the USS L.Y. Spear (AS36) in Norfolk, 
Virginia, and the USS Lexington (AVT-16) in Pensacola, 
Florida.  The dates for each assignment were not made clear 
by the Veteran.  
In his January 2005 Notice of Disagreement, the Veteran 
alleged that while aboard the USS Lexington in Pensacola, 
Florida, a National Airlines airliner crashed into the Gulf 
in early 1977.  The Veteran reported that he was assigned to 
assist in the recovery process, putting approximately 30 dead 
bodies into body bags.  In a statement dated in March 2005, 
the Veteran reported that he was in the Bermuda Triangle in 
August 1977, aboard the USS Lexington.  The Veteran reported 
that the ship was caught in a storm, and that the service 
members had to strap themselves into their racks.  During VA 
treatment in August 2004, the Veteran underwent screening for 
PTSD.  At that time, he reported that he had been placed on a 
detail for "grave registration" and was required to place 
soldier's dead bodies in body bags and ship them to their 
destinations.  These are stressors that may be capable of 
verification, and an attempt at verification may be made on 
this basis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

As there is no evidence of record that the Veteran engaged in 
combat, the alleged in-service stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Because no attempt to verify the alleged 
stressors through the United States Army & Joint Services 
Records Research Center (JSRRC) has yet been made, the AMC/RO 
should attempt to verify the listed stressors through JSRRC.

Finally, the first instance of treatment indicating that the 
Veteran has a diagnosis of PTSD is dated in April 2004.  Such 
post-service VA treatment was provided by a certified 
registered nurse practitioner.  Subsequent VA treatment 
records, dated in June 2004, indicate that it was explained 
to the Veteran by a staff psychiatrist why he did not meet 
the criteria for a PTSD diagnosis.  VA treatment records 
dated in July 2004 indicate that the certified registered 
nurse practitioner again included PTSD in the Veteran's 
diagnoses.  Thus, it is not entirely clear to the Board if 
the Veteran has been properly diagnosed with PTSD.  On 
remand, the Veteran's current psychological condition or 
conditions, if any, should be clarified.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A.             § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of 
all records used in determining the 
Veteran's entitlement to disability 
benefits, and associate same with the 
claims file.  Any decision rendered by 
an Administrative Law Judge must also 
be obtained and associated with the 
claims file.  All attempts to obtain 
these records must be properly 
documented in the claims file.  If a 
negative response is received from SSA, 
the claims file must be properly 
documented in this regard.

2.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
satisfies the directives of Kent and:  
(1) notifies the Veteran of the 
evidence and information necessary to 
reopen the claim of entitlement to 
service connection for bipolar 
disorder, previously considered as a 
nervous condition, (i.e., describes 
what new and material evidence is under 
the standard appropriate as to the date 
of the Veteran's claim); and (2) 
notifies the Veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed for entitlement to service 
connection for bipolar condition, 
previously considered as a nervous 
condition, that were found insufficient 
in the prior denial on the merits 
(i.e., an opinion finding that bipolar 
disorder was incurred in or aggravated 
by military service).

3.  Provide the Veteran another 
opportunity to supplement the record 
with any additional details concerning 
his alleged in-service stressors, to 
include:  the specific dates of service 
upon the USS L.Y. Spear and USS 
Lexington; the specific location and 
date of his "grave registration" 
detail; and any other information which 
could be used to substantiate the PTSD 
claim.

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed in-
service stressors and that he must be 
as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

4.  Forward the Veteran's statements 
describing his alleged in-service PTSD 
stressors, as well as a copy of his 
DD214, and any other relevant evidence, 
to the JSRRC.  Request that JSRRC 
attempt to verify the alleged 
stressors.  Specific requests should be 
made for records, including the 
Veteran's unit history for the time 
periods provided by the Veteran, 
indicating civilian assistance by the 
USS Lexington in early 1977 for a 
National Airlines plane crash, 
significant storms encountered by the 
USS Lexington in August 1977 in the 
Bermuda Triangle, and "grave 
registration" detail.  All attempts to 
obtain these records must be properly 
documented in the file.  If a negative 
response is received from JSRRC, the 
claims file must be properly documented 
in this regard.

5.  Thereafter, if, and only if any 
alleged stressor is verified, schedule 
the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a. Prior to the examination, specify 
for the examiner the stressor or 
stressors that are determined to be 
established by the record, and the 
examiner must be instructed that only 
such event or events may be considered 
for the purpose of determining whether 
the Veteran was exposed to a stressor 
or stressors in service.

b. The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present, including but not limited to 
PTSD and bipolar disorder.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.

c. If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether the alleged 
stressor or stressors found to be 
established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and the in-
service stressors found to be 
established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

d. If the examination results in a 
psychiatric diagnosis other than PTSD, 
including but not limited to bipolar 
disorder, the examiner should offer an 
opinion as to the etiology of the non-
PTSD psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
including but not limited to bipolar 
disorder, is related to the Veteran's 
military service.

6. Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claims of entitlement to service 
connection for a left knee condition, 
PTSD, and bipolar disorder, considering 
any new evidence of record, to include 
evidence submitted by the Veteran 
subsequent to the August 2005 statement 
of the case.  If the action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow the Veteran an appropriate 
opportunity to respond thereto. 
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




